Citation Nr: 1821078	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-46 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for Parkinson's disease to include neuroleptic-induced Parkinsonism.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to a disability rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey; as well as a November 2013 rating decision of the RO in Louisville, Kentucky. 

The Board notes that the RO denied the Veteran's claim for entitlement to service connection for tinnitus in April 2012, and the Veteran appealed the denial.  Nevertheless, the Veteran was granted service connection for tinnitus in October 2015; which is considered a full grant of relief.  As such, the Board shall not address the claim any further.

The Board notes that initially the Veteran perfected two separate claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for depression to the Board.  In a February 2018 statement, the Veteran's representative requested that the Board recharacterize the two claims into a single claim.  The Board has done so in accordance with this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.

FINDINGS OF FACT

1.  A medical nexus exists between the current bipolar disorder and an in-service incurrence.

2.  The Veteran manifested neuroleptic-induced Parkinsonism as a side effect of medication prescribed to treat his acquired psychiatric disorder.

3.  A signed statement - in which the Veteran expressed his desire to withdraw his claim for entitlement to service connection for bilateral hearing loss - was received from the Veteran by VA on December 29, 2017 prior to the promulgation of a decision by the Board; but after the Board received the Veteran's claim in November 2017.

4.  A signed statement - in which the Veteran expressed his desire to withdraw his claim for entitlement to a disability rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand - was received from the Veteran by VA on December 29, 2017 prior to the promulgation of a decision by the Board; but after the Board received the Veteran's claim in November 2017.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for neuroleptic-induced Parkinsonism have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2017).

3.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and  Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this particular case, the issues on appeal are either being dismissed at the Veteran's request or being granted and thereby satisfying the Veteran's requested prayer of relief.  Therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran underwent a VA examination in May 2014.  The examiner diagnosed the Veteran with bipolar disorder and noted that the Veteran reported witnessing traumatic events during his period of service including witnessing a serviceman being severely beaten.  The examiner opined that the Veteran's bipolar disorder was not proximately due to or aggravated by the service-connected right hand disability, but the Veteran was not provided an opinion regarding a direct medical nexus to an in-service incurrence.  The Veteran underwent a private psychiatric evaluation in January 2018, and the provider opined that a medical nexus existed between a current diagnosis of bipolar disorder and an in-service incurrence.  Therefore, the weight of the evidence indicates that the Veteran is entitled to service connection for an bipolar disorder.


Parkinson's Disease

The Veteran contends that he is entitled to service connection for Parkinson's disease to include neuroleptic-induced Parkinsonism.  The Veteran was provided a medical opinion by a VA examiner in October 2013, and the examiner diagnosed the Veteran with neuroleptic-induced Parkinsonism and opined that it was a side effect of the medication that the Veteran was prescribed for his acquired psychiatric disorder.  This finding was corroborated by a private evaluation that the Veteran underwent in January 2018.  As such, the weight of the evidence indicates that the Veteran has a current diagnosis of neuroleptic-induced Parkinsonism which is proximately due to his service-connected bipolar disorder.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for bilateral hearing loss and entitlement to a disability rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Service connection for bipolar disorder is granted.

Service connection for neuroleptic-induced Parkinsonism is granted.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.
The issue of entitlement to a disability rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand is dismissed.


REMAND

The Veteran contends that he is entitled to TDIU.  The issue of entitlement to TDIU is properly before the Board.  As discussed above however, the Veteran has been granted service connection herein for bipolar disorder as well as neuroleptic-induced Parkinsonism.   The RO will effectuate the Board's decision by assigning initial disability ratings and effective dates.  Entitlement to TDIU is inextricably intertwined with the Veteran's initial disability ratings for the disabilities for which service connection has been granted herein.  The issue of entitlement to TDIU must be remanded pending the assignment of the Veteran's initial disability ratings in order to avoid piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assign the Veteran initial disability ratings for and effective dates for his bipolar disorder and neuroleptic-induced Parkinsonism.

2.  Following completion of the above and any other development deemed necessary, readjudicate the Veteran's claim for TDIU.  If TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


